[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________  ELEVENTH CIRCUIT
                                                            August 19, 2005
                                                            THOMAS K. KAHN
                            No. 04-16336                         CLERK
                        Non-Argument Calendar
                      ________________________

                        Agency No. A79-349-805

SANDRA MILENA GARZON,

                                                    Petitioner,

     versus

U.S. ATTORNEY GENERAL,

                                                    Respondent.

                     __________________________

                  Petition for Review from a Final Order
                   of the Board of Immigration Appeals
                      _________________________
                             (August 19, 2005)



Before ANDERSON, DUBINA and CARNES, Circuit Judges.

PER CURIAM:
      Sandra Milena Garzon, a citizen of Colombia, petitions through counsel for

review of the order of the Board of Immigration Appeals denying her motion to

reconsider its earlier decision. In its previous order, the BIA had affirmed the

immigration judge’s denial of her application for asylum and withholding of

removal under the Immigration and Naturalization Act and for relief under the

United Nations Convention Against Torture and Other Cruel, Inhuman, and

Degrading Treatment or Punishment (CAT).

      We review the BIA’s denial of a motion to reconsider for abuse of

discretion. Assa’ad v. U.S. Attorney Gen., 332 F.3d 1321, 1341 (11th Cir. 2003);

see also 8 C.F.R. § 1003.2(a) (“The decision to grant or deny a motion to

reconsider is within the discretion of the [BIA] . . . .”). A motion to reconsider

must set forth either an error of law or an error of fact in the prior BIA decision,

and must be supported by pertinent authority. 8 C.F.R. § 1003.2(b)(1). Garzon’s

motion to reconsider failed to set forth any error in the BIA’s previous order.

Instead, it simply restated her argument that her mother had been granted asylum

based on the same facts she alleged, an argument that both the BIA and the IJ had

previously considered and rejected. Therefore, the BIA did not abuse its

discretion by denying Garzon’s motion to reconsider.




                                           2
      In her brief, Garzon also challenges the BIA’s first order, in which it

affirmed the denial of her claims for asylum, withholding of removal, and relief

under CAT.

      We do not consider this challenge because it is not properly before us.

Garzon did not file a timely petition for review of the BIA’s final order of removal

or its rejection of her additional evidence. A petition for review must be filed no

later than thirty days after the date of the final order of removal. 8 U.S.C.

§ 1252(b)(1). Here, the BIA’s first order was entered on August 31, 2004, and

Garzon’s petition for review was not filed until December 6, 2004, more than three

months later. It makes no difference that Garzon filed a motion for

reconsideration. That does not toll the time for seeking judicial review of the final

order of removal. Ahmed v. Ashcroft, 388 F.3d 247, 248 (7th Cir. 2004); see also

Stone v. INS, 514 U.S. 386, 115 S. Ct. 1537 (1995).

      PETITION DENIED.




                                          3